PER CURIAM:
Kelvin Demeatrius Brown appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Bamberg, No. 8:04-cv-22925-TLW, 2006 WL 784735 (D.S.C. Mar. 28 2006) & 2007 WL 1521536, (May 22, 2007). We deny Brown’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.